UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                  March 26, 2014

                                     No. 13-1944

                        GEORGE ACUPANDA CADAPAN,

                                                            Petitioner

                                          v.

                ATTORNEY GENERAL OF THE UNITED STATES,

                                                               Respondent

                             (Agency No. A077-045-577)

Present: RENDELL, SMITH and HARDIMAN, Circuit Judges

      1. Respondent’s Motion for Publication of the Court’s March 20, 2014 Opinion;

      2. Petitioner’s Response to Respondent’s Motion for Publication.

                                                        Respectfully,
                                                        Clerk/smw

_________________________________ORDER________________________________
The foregoing motion to reissue the opinion as a precedential opinion is granted.


                                                        By the Court,


                                                        s/ MARJORIE O. RENDELL
                                                        Circuit Judge

Dated: May 9, 2014
Smw/cc:     Valerie A. Burch, Esq.
            Carmel A. Morgan, Esq




                                       A True Copy :



                                               Marcia M . Waldron, Clerk